IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


BRANDON HETRICK, EXECUTOR OF        :           No. 506 MAL 2015
THE ESTATE OF: WILLIAM              :
WASHINGTON, DECEASED,               :
                                    :           Petition for Allowance of Appeal from
                Respondent          :           the Unpublished Memorandum and
                                    :           Order of the Superior Court at No. 266
                                    :           MDA 2014 entered on June 3, 2015,
            v.                      :           affirming the Order Entered of the
                                    :           Cumberland County Court of Common
                                    :           Pleas at No. 11-7979 entered on
MANORCARE OF CARLISLE PA, LLC       :           January 10, 2014
D/B/A MANORCARE HEALTH              :
SERVICES, CARLISLE, AND HCR         :
MANORCARE, INC., AND MANORCARE, :
INC., AND HCR HEALTHCARE, LLC,      :
AND HCR II HEALTHCARE, LLC, AND     :
HCR III HEALTHCARE, LLC, AND HCR IV :
HEALTHCARE, LLC,                    :
                                    :
                Petitioners         :


                                         ORDER



PER CURIAM                                          DECIDED: November 15, 2016

      AND NOW, this 15th day of November, 2016, the Petition for Allowance of

Appeal is GRANTED, the order of the Superior Court is VACATED, and this matter is

REMANDED to the Superior Court for further proceedings in light of Taylor v.

Extendicare Health Facilities, Inc., et. al., __ A.3d __, 2016 WL 5630669 (Pa. filed Sept.

28, 2016).